Title: Motion To Pay William Lee, [2 July] 1782
From: Madison, James
To: 


Editorial Note
On 12 April 1781 William Lee had written from Brussels to the Committee on Foreign Affairs of Congress, requesting a settlement of his account as American commissioner to the courts of Vienna and Berlin (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 361–63). Exactly five months later, shortly after receiving this appeal, Congress agreed that Lee “appears to be due” 42,189 livres, and authorized Morris, “as soon as the state of the public finances will admit,” to pay that sum, “with interest at the rate of six per cent. per annum” from “this day,” 12 September 1781 (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 931, 955). After being asked by Robert Morris to discharge this debt, Benjamin Franklin replied on 30 March 1782: “No demand has been made on me by Mr. Wm. Lee. I do not know where he is, and I think he did so little for the 3,000 guineas he received, that he may wait without much inconvenience for the addition” (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 26, 278). Ralph Izard, who seconded JM’s motion, had been favored by Congress with a full settlement of his accounts as a foreign agent (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XVIII, 1086, 1145). By authorizing the payment of 42,189 livres, Congress had fulfilled William Lee’s hope that his salary and allowances would be calculated at the same rate as those of his friend Izard (Worthington C. Ford, ed., Letters of William Lee, III, 844).
 

[2 July 1782]

That the Superintendt of Finance draw bills on the Minister Plenipo: at the Ct. of Versailles in favor of William Lee Esqr. for the Sum of 42,189 livres tournois with Interest thereon from the 12 day of Sepr last, the same being the balance due to him from the U. States—inserting in such bills a proviso agst. the payment thereof in case the debt sd. have been previously discharged by the sd. Minister Plenipo: [—] and that the Secretary of Foreign Affairs transmit the bills so drawn to William Lee Esqr.
